Citation Nr: 1632394	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-47 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 and from January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the appeal was later transferred to the RO in Winston-Salem, North Carolina.  

In connection with his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in June 2012, he waived his right to an in-person hearing and requested a video-conference hearing.  Such hearing was scheduled to take place in September 2014.  Appropriate notice of the hearing was sent to the Veteran's legal guardian (as he was found to be incompetent by the state of North Carolina prior to the hearing) as well as his VFW representative in this case; however, the Veteran did not appear for the hearing or request to reschedule his hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).  

In January 2015, the Board sent the Veteran a letter in an attempt to clarify who he desired to have as his representative.  In this regard, he elected the Veterans of Foreign Wars of the United States (VFW) via a Form 21-22 in April 2009.  However, in August 2014, the Veteran submitted an incomplete VA Form 21-22a listing an individual as his representative.  In the January 2015 letter, the Board informed the Veteran that if he did not respond within 30 days, it would be assumed he wanted to maintain representation by the VFW.  The Veteran did not respond to the letter.  Accordingly, the Board has appropriately listed the representative as the VFW on the title page above.  

In the June 2015 decision, the Board denied a rating in excess of 70 percent for PTSD with depression, for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.  The Board did grant a 100 percent rating for PTSD with depression for the period on and after July 7, 2010, and the RO implemented this decision by way of the June 2015 rating decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision that denied a rating in excess of 70 percent for PTSD for the period prior to July 7, 2010.  In May 2016, the Court granted a joint motion for partial remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the portion of the June 2015 Board decision which denied a rating in excess of 70 percent for PTSD for the period prior to July 7, 2010, and remanded that matter to the Board for development consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran contends that he is entitled to a rating in excess of 70 percent for his service-connected PTSD with depression for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.  

In the May 2016 Joint Motion, the Parties agreed that VA failed to ensure that VA complied with its duty to assist the Veteran in obtaining medical records that may have potentially been relevant to his claim.  In this regard, review of the Veteran's VA treatment records reflect that he was hospitalized for PTSD treatment at the Lyons VA Medical Center (VAMC) for 45 days from February 19, 2009 to April 3, 2009.  Although the discharge summary of this admission is of record, the day-to-day treatment records have not been obtained and associated with the claims file.  Also, during a July 2009 VA mental health examination, the Veteran stated that he had been "seeing Mr. S. at the DC Vet Center for a PTSD group which has been beneficial to [him]."  According to the Veteran, he had been attending this PTSD group since April 2009.  It does not appear that these records have yet been retrieved and associated with the claims file.  Finally, in an April 2010 letter, the Veteran's clinical psychologist, J.B., Psy.D., indicated that he was the clinical psychologist for the PTSD program at the McGuire VAMC in Richmond, Virginia, and that the Veteran first began seeking treatment at this facility in October 2009.  However, it does not appear that treatment records from McGuire VAMC for the period prior to February 2010 were retrieved and associated with the claims file.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a VA medical facility or military medical center, these regulations also instruct that VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  In light of the fact that there are missing VA treatment records that appear to have a bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to obtain these documents and associate them with the claims file.  

On remand, the AOJ must make all necessary efforts to obtain records pertaining to treatment the Veteran received for his PTSD at the Lyon VAMC from February 2009 to April 2009, at the DC Vet Center between April 2009 to July 2010, and at the McGuire VAMC in Richmond, Virginia, for the period prior to February 2010.  

Accordingly, the case is REMANDED for the following action:

1. Request records pertaining to treatment the Veteran has received for his PTSD (1) generated during the Veteran's hospitalization and day-to-day treatment at the Lyon VAMC in New Jersey from February 19, 2009 to April 3, 2009; (2) generated at the DC Vet Center between April 2009 and July 2010; and (3) generated at the Richmond VAMC from October 2009 to February 2010.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be documented it the claims folder.  

The AOJ must also take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his psychiatric disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




